DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 6, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 18 August 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Amendment
Applicant’s amendments filed 25 January 2022 are found to be supported in at least Paragraphs 53-55 of the originally filed specification.  No new matter has been found.

Allowable Subject Matter
Claims 1 and 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record is that of Kim (WO2016208869 – previously cited).  Kim teaches a similar method of production of a copper foil as that which applicant discloses.  However, applicant states in Paragraph 37 where the TOC of the organic additive is limited to 450 ppm and Kim teaches where the TOC is 0.3-0.8 g/L (Table 1) corresponding to 300-800 ppm.  Applicant further provides Comparative Example 1 containing 455 ppm TOC (Table 1) just outside of the disclosed method of manufacture.  Table 2 discloses where this results in CTE, Ra, and Rz values outside of the claimed range and the comparative example displays inferior performance.  Accordingly, the overlapping disclosure of Kim is insufficient to show that the overlapping method parameters necessarily afford the claimed foil characteristics.  Per MPEP 2112 (IV) “The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993).”  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
Applicant’s arguments, see remarks, filed 25 January 2022, with respect to 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 1-5 has been withdrawn.  Applicant has amended the claims to remove indefiniteness and has provided explanation regarding the FWHM limitation.
Applicant’s arguments, see remarks, filed 25 January 2022, with respect to 35 USC 102/103 rejections have been fully considered and are persuasive.  The rejection of claims 1-5 has been withdrawn.  As outlined above, applicant has persuasively argued that the conditions of Kim do not necessarily result in the claimed foil.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784